MEMORANDUM **
Mark Alfonso Boyston (“Boyston”) appeals from his guilty-plea conviction and the 19-month sentence imposed for being a felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291. We affirm.
Boyston argues that the affidavit does not adequately specify when the controlled drug buy occurred and therefore cannot establish probable cause. We disagree. The affidavit demonstrated probable cause because it set forth the government’s bases for requesting a warrant, specifically outlined the alleged criminal activity, and established a reasonable nexus in place and time between the evidence and the location to be searched. United States, v. Bridges, 344 F.3d 1010, 1015 (9th Cir.2003); United States v. Crews, 502 F.3d 1130, 1136-37 (9th Cir.2007). Sufficient probable cause therefore existed to issue a search warrant. See Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983).
We additionally hold that police detective Shay did not mislead the state court, intentionally provide false statements, or recklessly disregard the truth in his affidavit. The search was therefore conducted in good faith reliance upon an objectively reasonable search warrant. United States v. Leon, 468 U.S. 897, 925, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.